Citation Nr: 0525738	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1989 to February 2002.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2004, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, confirmed and continued 
its denial of entitlement to service connection for pes 
planus.  Thereafter, the case was returned to the Board for 
further appellate action.


FINDING OF FACT

Pes planus existed prior to service and underwent no increase 
in disability during service.


CONCLUSION OF LAW

Pes planus is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(b), 3.306(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In fulfilling its duty assist, the VA must notify a claimant 
(in this case, the veteran) as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In particular, the VA must ensure that the claimant has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate his specific 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the claimant 
is expected to provide; and (4) the need to furnish the VA 
any evidence in his possession that pertains to his claim, 
i.e., something to the effect that he should give the VA 
everything he has pertaining to his claim.

By virtue of information contained in letters, dated in June 
2003 and November 2004, the RO and the Appeals Management 
Center (AMC) in Washington, D.C., notified the veteran of the 
following:  

1.  The evidence necessary to establish 
entitlement to the benefits he sought and 
what information or evidence the VA would 
get for him;

2.  What information or evidence the VA 
needed from the veteran and what he could 
do to help with his claim; and 

3.  When and where to send the 
information or evidence, what has been 
done to help him with his claim, and who 
to call if he had questions or 
assistance. 

The RO and AMC noted that in order to establish entitlement 
to service connection for compensation benefits, the evidence 
had to show three things:

1.  An injury in military service or a 
disease that began in or was made worse 
during military service, or an event in 
service causing injury or disease; 

2.  A current physical or mental 
disability; and 
3.  A relationship between his current 
disability and an injury, disease, or 
event in service.

The RO and AMC noted that it needed the following information 
from the veteran:

1.  Whether he wanted a hearing before a 
decision review officer (DRO), as well as 
his previously requested hearing before a 
Board of Veterans' Appeals Travel Board;  

2.  The name and address of the person, 
agency, or company who had records 
relevant to his claim; and 

3.  The approximate time frame covered by 
the records, and, in the case of medical 
records, the condition for which he was 
treated.

The RO and AMC requested that the veteran sign a release (VA 
Form 21-4142) which gave it the authority to request records 
for him.  

The RO and AMC also requested that the veteran tell it about 
any additional information or evidence that he wished the RO 
to try to get for him.  

The RO and AMC informed the veteran that it already had the 
evidence which it had listed in his March 2002 rating 
decision (a copy of which was sent to the veteran); in the 
Statement of the Case (SOC) issued in November 2002; and in 
the Supplemental Statement of the Case (SSOC) issued in July 
2005.  Such evidence consisted of the following:

1.  The veteran's service medical 
records, dated from September 1989 to 
February 2002; 

2.  The report of a pre-discharge 
examination performed  by the VA in 
September 2001; 
3.  Records reflecting the veteran's 
treatment by the VA from April 2002 to 
August 2003; and, 

4.  the transcript of the veteran's 
September 2003 video conference with the 
undersigned Acting Veterans Law Judge.

The RO and AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO and AMC also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  He was informed that a copy of the 
letter was being sent to his representative, The American 
Legion, and he could also contact them for assistance.

The foregoing letters were supposed to be mailed to the 
veteran prior to the RO's initial unfavorable decision in 
March 2002.  However, after reviewing the record, the Board 
finds that any defect with respect to the timing of the VA's 
notice requirement was harmless error.  The content of the 
notices provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, the defect with respect to the timing of the VA's 
notice requirement is not prejudicial to the veteran.  

In addition to the foregoing letters, SOC, and SSOC, the 
veteran was provided with a claim for compensation (VA Form 
21-526), which he completed and returned to the RO in 
September 2001 and the Board's November 2004 remand.  They 
further notified the veteran and his representative of the 
evidence necessary to substantiate his claim of entitlement 
to service connection for pes planus.  Moreover, the SOC and 
SSOC set forth the relevant text of 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to service connection for pes planus.  

Given the efforts to develop the record, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect to the issue of 
entitlement to service connection for pes planus.  As such, 
further action is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for pes 
planus.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005) (discussing prejudicial error).  Therefore, 
the Board will proceed to the merits of the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, the evidence shows that during his service 
entrance examination in June 1989, the veteran was found to 
have moderate pes planus which was asymptomatic.  As such, 
his feet could not be presumed to have been in sound 
condition at the time of entry into service.  The question, 
then, is whether his pes planus underwent an increase in the 
underlying pathology during service.

During his video conference in September 2003, the veteran 
testified that his pre-service pes planus was aggravated by 
strenuous physical activity in service.  

Despite such testimony, the veteran's service medical records 
are completely negative for any complaints of foot problems 
during service or during an examination by the VA in 
September 2001.  Such records are also negative for any 
increase in the underlying pathology.  In fact, during a 
periodic examination in February 1994, his pes planus 
continued to be asymptomatic, and during his service 
separation examination and pre-discharge VA examination in 
September 2001, such disability was reportedly mild in 
degree.  Indeed, there were absolutely no recorded complaints 
of foot discomfort until a VA podiatry consultation in August 
2003.  Although the veteran reported that he wore shoe 
inserts and that the foot pain associated with pes planus 
made it difficult for him to walk, there were no findings or 
reports of increased foot pathology related to his period of 
active duty.  

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, without more, his opinion cannot be 
considered competent evidence of service connection.  Absent 
such evidence, service connection is not warranted. 


ORDER

Service connection for pes planus is denied.



	                        
____________________________________________
	DAVID P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


